The following opinion was filed December 7, 1943:
Each of the parties has noticed a motion for a rehearing.  In defendants' brief attention is called to two corrections which must be made in the opinion heretofore filed herein.  In stating in the second paragraph that the facts mentioned in the first paragraph were established without dispute, there should have been excepted from that conclusion the proposition that Lembke's car was forced ahead thirty-five feet.  The defendant Crane testified that the car was forced ahead only six to ten feet; and as there was also some other conflicting evidence there was an issue for the jury in that respect.  The statement in the opinion to the effect that the court answered some of the questions in the special verdict by finding that Lembke was causally negligent in respect to the manner in which he parked or left his car standing on the highway, and also in respect to the lights on his car, was incorrect in that, although the court found that Lembke was negligent in those respects, the court did not find that such negligence was a cause of his injury.  The issues as to cause were duly submitted by the court to the jury; and the latter found that Lembke was causally negligent in both of those respects.  The correction of those errors is of importance to avoid misunderstanding in the event of a new trial; but the erroneous statements did not affect in any material manner the ultimate conclusions stated as basis for the mandate.
The briefs filed by the parties in support of their respective motions for a rehearing repeat and, to some extent, enlarge upon the arguments heretofore presented in support of their contentions in relation to several matters not disposed of in the opinion.  But until there is proper final determination of such controlling ultimate issues of fact as may arise under the evidence on a retrial so that there can be ascertained what questions of law are actually involved, we refrain from presently *Page 536b 
passing upon the questions which counsel claim may be then involved. Until it is for instance finally determined that Lembke did not have on the rear of his car a reflective signal, shown to have been approved by the motor vehicle department so that it may be used, under sec. 85.06 (2) (b), Stats., in lieu of taillights on parked vehicles, there is no occasion to determine whether he was negligent as a matter of law in that respect.
By the Court. — Motions denied. *Page 537